Case 2:19-cv-00458-JES-NPM Document 30 Filed 05/27/20 Page 1 of 3 PageID 91



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

CAROL SATALA,

             Plaintiff,

v.                                 Case No:    2:19-cv-458-FtM-29NPM

SEMINOLE     GULF    RAILWAY
LIMITED    PARTNERSHIP,    a
Foreign Limited Partnership,

             Defendant.


                                   ORDER

     This matter comes before the Court on the parties' Notice of

No Compromise and Joint Stipulation of Dismissal With Prejudice

(Doc. #29) filed on May 26, 2020.           The parties have reached a

settlement and have stipulated to the dismissal of the case.             The

parties state that plaintiff “did not compromise” her claims

brought under the Fair Labor Standards Act (FLSA) for wages and

liquidated    damages,    and   that   attorney’s   fees   and   costs   were

negotiated separately.      Attached to the Notice and Stipulation is

a General Release (Doc. #29-1).

     “Although inconsequential in the typical civil case (for

which settlement requires no judicial review), an employer is not

entitled to use an FLSA claim (a matter arising from the employer's

failing to comply with the FLSA) to leverage a release from

liability unconnected to the FLSA.”         Moreno v. Regions Bank, 729
Case 2:19-cv-00458-JES-NPM Document 30 Filed 05/27/20 Page 2 of 3 PageID 92



F. Supp. 2d 1346, 1351 (M.D. Fla. 2010).                       The General Release

attached to the Notice and Stipulation releases defendant from

“any and all manner of action and actions, claims. . .”, and                      “not

only all known losses and damages, but any future losses and

damages not now known or anticipated. . .” that may or may not be

related to the claims under the FLSA.                 (Doc. #29-1, p. 1.)

       A “pervasive release” such as the one in this case confers an

extra benefit to the employer, and therefore can be “a windfall at

the    expense    of   the      unlucky      employee”      that    “fails    judicial

scrutiny.”        Moreno,      729    F.     Supp.   2d   at   1352.      A   non-cash

concession like the general release can be acceptable where a

separate consideration has been negotiated.                        Wilson v. Reliant

Real    Estate    Mgmt.,       LLC,    No.    2:18-CV-692-FTM-38MRM,          2020   WL

2100674, at *4 (M.D. Fla. Apr. 17, 2020), report and recommendation

adopted, 2020 WL 2097984 (M.D. Fla. May 1, 2020).                      The parties do

not indicate if additional consideration was provided in exchange

for the general release.              Therefore, as currently presented, the

Court cannot accept that there was no compromise.

       Accordingly, it is hereby

       ORDERED:

       1. The    Notice   of    No    Compromise      and   Joint    Stipulation     of

         Dismissal With Prejudice (Doc. #29) is rejected.

       2. On or before June 3, 2020, the parties must either: (1)

         move for approval of an amended settlement or demonstrate



                                           - 2 -
Case 2:19-cv-00458-JES-NPM Document 30 Filed 05/27/20 Page 3 of 3 PageID 93



        that plaintiff was provided additional consideration for

        the general release.      If the parties fail to exercise one

        of these options, the case will proceed as scheduled.

     DONE and ORDERED at Fort Myers, Florida, this             27th    day

of May, 2020.




Copies:
Counsel of Record




                                  - 3 -
